Citation Nr: 1413586	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Post-9/11 GI Bill (Chapter 33) benefits in the amount of $1,211.40 is valid.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2010 to June 2011.  He had additional periods of unverified service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

There are no additional documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless processing system pertinent to this appeal.


FINDINGS OF FACT

1. The Veteran had active duty from May 24, 2010 to June 27, 2011. 

2. From May 25, 2011 to June 30, 2011, the Veteran received $1211.40 in VA educational assistance benefits as a monthly housing allowance.

3. The Veteran received educational benefits while he was on active duty, thereby creating a valid debt in the amount of $1211.40.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $121.40 is valid.  38 U.S.C.A.  §§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153, 21.9635(n) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2013).  Here, the Veteran received Chapter 33 education benefits for payment of a monthly housing allowance while on active duty status.  

Under the provisions of Chapter 33, an individual, other than one on active duty, who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs. 38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

An overpayment was created, as the Veteran undisputedly received education benefits while on active duty status from May 24, 2010 to June 27, 2011. 38 U.S.C.A. § 5304(c); 38 C.F.R. §§ 3.654, 3.700.  The Veteran disputes the manner in which VA calculated the amount of the debt. 

The Veteran was attending a term at San Diego State University from May 26, 2011, to July 8, 2011.  The Veteran was issued $201.90 for a housing allowance payment for the period of May 25, 2011 to May 31, 2011.  He was issued $1009.50 for a June 2011 housing allowance payment.  The Veteran received $1211.40 in housing allowance payments from May 25, 2011 to June 30, 2011.

Since the Veteran had active duty from May 2010 to June 2011, VA was obligated to terminate his housing allowance at the end of the month during which his active duty status occurred. See 38 C.F.R. § 21.9635(n).  Here, the termination of the housing allowance was effective May 2010.  As the Veteran had active duty status until June 27, 2011, the housing allowance was not payable until July 1, 2011, the first of the month following his discharge.  38 C.F.R. § 21.9625(k)(2).  In light of the above, the overpayment was valid.

ORDER

The overpayment of VA educational assistance benefits in the calculated amount of $1211.40 is valid.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


